Citation Nr: 1700691	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.
 

REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1980. 

This matter is on appeal from decisions in August 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the RO in January 2010 and before one of the undersigned Veterans Law Judges in August 2010.  In a February 2011 decision, the Board reopened the claim on appeal, which had been previously denied, and remanded the issue for further development.  In February 2012, the Board issued a decision which denied service connection for a low back disorder.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA), 725 F. 3d. 1312 (Fed Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the member of the Board/Veterans Law Judge during the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  

In response, the Veteran requested the Board to vacate its February 2012 decision and to issue a new decision after being afforded the opportunity for a new hearing.  In June 2014, the Board vacated its February 2012 decision.  In July 2014, the Board remanded the claim in order to schedule a travel board hearing.  In May 2015, the Veteran testified at a travel board hearing before another of the undersigned Veterans Law Judges; a transcript has been associated with the claims file.

As noted above, the Veteran testified at hearings conducted before two of the undersigned Veterans Law Judges.  The law requires that the judge who conducts a hearing on appeal must participate in any decision made on that appeal, and that the Chairman of the Board may assign a panel of three or more members of the Board to adjudicate an appeal.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § § 19.3, 20.707 (2014).  In addition, a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  A letter was sent to the Veteran in September 2015 notifying him that he had the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  In October 2015, the Veteran responded that he did not wish to appear at a hearing before a third Veterans Law Judge.  

In November 2015, the Board remanded the Veteran's claim.  A SSOC was issued in March 2016, and the case has now been returned to the Board for further appellate action.  
  

FINDINGS OF FACT

A chronic low back disorder was not manifest until many years after active duty service and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. § § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
	
I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2008.  

With respect to the duty to assist, the Veteran's service treatment records (STRs), and pertinent post service treatment records have been secured and associated with the claims file.  His statements, and those of his spouse, in support of the claim are also of record.  

The Veteran also was examined in connection with this matter for VA purposes in September 2009 and March 2011, and medical opinions were obtained.  These were predicated on a full reading of the records in the file, reflect consideration of all the pertinent evidence of record and provide a complete rationale for the opinions stated.  As such, they are considered adequate for the adjudication of the appeal.  

The Veteran was provided a hearing at the RO in January 2010, and before the Board in August 2010, and in May 2015.  The transcripts reflect the issue on appeal was explained, and the focus of the hearings was on the elements necessary to substantiate the claim and to identify any further development  to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), which set forth the duties of a hearing officer, nor have they identified any prejudice in the conduct of the hearing.  

Finally, it is noted the development requested in the Board's February 2011 and November 2015 remands were accomplished to the extent possible.  VA records were obtained, the Veteran was examined for VA purposes, and with respect to the private records sought in November 2015, the Veteran was informed that the physician whose records he had authorized VA to obtain, advised he had no indication he had seen the Veteran and as such there were no records.

In view of the foregoing, the Board considers VA's notice and assistance obligations have been met, and its remand instructions satisfied.  Accordingly, it may proceed to a decision on the matter.    

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (F ed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§  1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309. Moreover, if a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. 

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (quoting  38 C.F.R. § 3.303 (b)). A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)." Walker, 708 F.3d. 1337.  

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


III. Facts and Analysis

The Veteran's service treatment records indicate that he was treated for low back symptomatology while in service.  In June 1980, he was evaluated for complaints of low back pain, which occurred while he was participating in physical training.  At that time, he exhibited a "fair" range of motion and tenderness upon palpation, while his reflexes and sensory functioning were normal.  Radiographic imaging of the lumbar spine was normal, and he was subsequently diagnosed with a low back strain.  There is no further mention of treatment of any sort following the June 1980 entry.  There is no separation physical examination, and the Veteran's Certificate of Discharge from the service reflects the reason to be "Trainee Discharge Program (TDP) Marginal or Non-Productive."   

The first post-service record reflecting back symptomatology was in September 1992, following a motor vehicle accident.  Although the Veteran did not seek treatment at the time of the accident, he developed neck and back pain in the following days.  Specifically, according to treatment notes generated within the first three weeks following the accident, he was observed to be moving "stiffly," and that his forward flexion was significantly reduced.  The diagnosis at that time was a low back strain.  A CT scan of the lumbar spine the following October was normal.  

Notably, during this treatment, the Veteran advised he had no previous back injuries, and according to a March 1994 physician's summary, the Veteran asserted that his low back condition had "been present since 9/10/92 when he was in a motor vehicle accident."  Additionally, the evidence indicates that the Veteran worked in a relatively labor intensive occupation prior to the motor vehicle accident, but he did not assert that he was unable to perform such tasks prior to his September 1992 motor vehicle accident.  

Thus, this record shows it was more than 10 years after service before the Veteran had any additional back complaints, with these attributed to a recent motor vehicle accident, and another 10 years (nearly a quarter century after service) before the Veteran asserted his back problems were related to service.  These facts weigh against the notion that current disability was incurred in service, or that there is any nexus between current disability and service.  

In connection with his claim for VA benefits, the Veteran and his wife, a licensed practical nurse, have contended the Veteran experienced a continuity of symptoms since service, as supporting the claim.  In this regard, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Here, the reported history by the Veteran and his spouse of continued symptomatology since active service, while competent, is nonetheless not credible.  As indicated above, the record includes a number of treatment notes from evaluations that took place very shortly after his motor vehicle accident in September 1992, and in the years thereafter.  In none of these is it suggested that the complaints were anything other than stemming from the 1992 accident.  Given the strong motive to tell the truth in order to receive proper care, the failure to report to those treating him in the 1990s such an important history as now being asserted, along with the absence of any record of complaint prior to 1992, supports the conclusion the history now reported is inaccurate.  As such, the Board concludes that a continuity of symptomatology since service is not established.  

In connection with this appeal, the Veteran was examined for VA purposes in September 2009.  At that time, the Veteran stated that he had experienced pain in the low back since 1980 that was a constant 6 out of 10 and was radiating in to his left leg.  A physical examination of the Veteran indicated pain and tenderness, but no indication of spasm, atrophy or guarding.  Moreover, a detailed motor examination and sensory functioning examination were both normal.  

After this physical examination and a subsequent MRI of the Veteran's lumbar spine, the examiner diagnosed lumbar spondylolisthesis and disc bulge.  The examiner also offered the opinion that the Veteran's disorder was less likely as not caused by his injury on active duty.  In providing this opinion, the examiner reflected that the Veteran was able to perform heavy physical labor after leaving the military, and there was no post-service medical evidence of any low back complaints that were related to active duty.  The examiner continued that any pain the Veteran may have experienced between active duty and the time of his motor vehicle accident was most likely secondary to his post-service employment.  

In March 2011, the Veteran underwent another VA examination.  At that time, he stated that his back pain began when he was doing push-ups, and felt a "pop" in his back.  He also asserted experiencing continuous problems since then, but did not seek treatment from a physician because he could not afford it and instead used over the counter medication.  The examiner noted a stooped posture, antalgic gait and a somewhat restricted range of motion.  Some sensory functioning was diminished in the left lower leg, but motor functioning was normal.  

The examiner diagnosed lumbar spondylolisthesis and disc bulge with left leg radiculopathy, and opined that his current back disability was less likely than not caused by or a result of service, had its onset during service or was otherwise related to in-service injuries.  The examiner referenced the fact that there were no treatment records since one week after his initial injury during active duty that would prove that the Veteran incurred "permanent damage" from this injury.  The examiner went on to note that the Veteran was able to perform heavy lifting and carrying for over 10 years following active duty and that this changed only after the motor vehicle accident.  

The examiner acknowledged the Veteran's assertions that he has experienced pain since active-duty, but observed that there was no medical documentation to support this claim.  She stated that in fact the Veteran's physician note from after the Veteran's car accident in 1992 states that he had no previous back injuries.  The examiner also pointed out that the Veteran's post-service employment or his September 1992 motor vehicle accident alone could have caused a low back condition.  Likewise, the examiner related that the repetitive manual labor of his job could have also caused degeneration in the spine that is shown now.  She stated that the motor vehicle accident the Veteran was in during the early 1990's has also been proven to be a contributing cause of the Veteran's current back problems.  She noted that it was not until the motor vehicle accident that the Veteran was out of work.  She related that the injury the Veteran sustained while in the motor vehicle accident would not have been secondary to a back injury in the service.  She concluded that the motor vehicle accident alone was enough force to sustain injury to the back.

The Board places great probative value on these two examination reports and opinions.  The Veteran was interviewed and a physical examination was conducted.  There is no indication of any lack of full awareness of the Veteran's past medical history or a misstatement of any relevant fact.  In this regard, the examiner addressed the Veteran's report of having back pain in connection with the automobile accident.  In light of the foregoing, the Board finds these VA opinions to be of great probative value.

Additionally, there are opinions provided by VA and private physicians that relate the Veteran current back disability to service.  The Board has a responsibility to weigh the probative value of these opinions against the VA examiner's opinions provided above.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  Nevertheless, the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board concludes that the probative weight of these opinions is outweighed by the opinions provided in connection with examinations conducted in September 2009 and March 2011.  

More specifically, there is a November 2006 opinion from a private treating physician who related that the Veteran was a patient since September 1992.  She reported that the Veteran began receiving treatment for his back shortly following a motor vehicle accident in which his car was rear-ended.  She stated that he developed back pain in response to the motor vehicle accident.  She noted she was given copies of service records which showed that the Veteran was treated for back pain in June 1980 and that x-ray studies were normal.  She noted the 12 year gap between the Veteran's service-related back injury and his initial evaluation at their office.  She stated that as the focus of their inquiry in 1992 was related to the motor vehicle accident, it was very difficult to determine how much of his underlying problem was related to his earlier injury.  She stated that his injury in 1980 may have left him more susceptible to subsequent back strain and trauma, but that she was unable to be more specific about the role his earlier injury may have had on the Veteran's ongoing back problems and disability.  

The Board finds that this opinion is of diminished probative value as the private physician's opinion merely speculated that the Veteran's 1980 injury "may have" left him more susceptible to subsequent back trauma.  She reported that she could not be more specific concerning the role his service injury had on his ongoing back problems.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As the November 2006 opinion is speculative, it lacks probative value in establishing a nexus between the Veteran's current back disability and service.

The record also includes a May 2008 statement from a private physician who noted that the Veteran injured his back in service in 1980 and again when his car was rear-ended in 1992.  He stated that after review of all the information, he was of the opinion that the Veteran never had complete resolution of his military injury.  He stated that his years of employment as a warehouse-man and subsequent motor vehicle accident helped to exacerbate his condition which has developed into chronic low back pain.  

The Board finds that this opinion too, is of limited value.  It fails to provide any rationale for concluding that the Veteran's back injury in service never completely resolved.  In this regard, the opinion does not account for the records which specifically show that the Veteran denied having a back injury prior to the motor vehicle accident, and that his symptoms began in 1992.  Further, the Board previously found that there was no continuity of symptoms post service concerning the back, and therefore, to the extent that this physician based his opinion on the Veteran having such back symptoms following the 1980 injury, his conclusion  rests on an inaccurate factual premise.  

Finally, a VA treating physician expressed his opinion on the matter in March 2009 and May 2010.  In the first, the physician noted a history of "several contributing insults" to the Veteran's back.  He stated that given the history and documentation, it was his medical opinion that it was at least as likely as not that his back pain began with a musculoligamentous injury that occurred during PT in boot camp in the military in 1980.  In May 2010, the physician again emphasized that the Veteran's current back pain was more likely than not due to a combination of his initial injury in 1980 and the subsequent motor vehicle accident.  He related that the Veteran's initial injury occurred while in service and was of a significant degree as to result in discharge from the service.  He related that the Veteran reported persisting pain for 10 years [after service] and until his motor vehicle accident; that the Veteran continued to work regardless of the pain, and that he managed the pain.  He opined that his current disability is more likely than not at least partially due to his initial military injury.

This VA physician's opinion is substantially reliant on the Veteran's assertions of continuous low back pain since active duty.  However, for the reasons expressed above, the Board has concluded that these assertions are not credible, given that he specifically denied a prior back injury during his post-accident treatment in 1992, and in 1994 related his symptoms to that accident.  Therefore, any opinions that are reliant on such faulty assertions are diminished in probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate).  

With respect to the Veteran's own opinion that his disability is related to service, he is not shown to be competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a low back strain or spondylolisthesis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back disorder are found to lack competency and are not probative.

As to the statements from the Veteran's spouse, the evidence indicates that she has training as a licensed practical nurse.  However, the evidence does not indicate that she has specific training necessary to diagnose orthopedic or neurological disabilities or that she has the appropriate training or education to provide nexus opinions.  Likewise her opinion was based, at least in part, on the Veteran having continuity of back pain following the service injury-a fact which the Board determined to be inaccurate.  As such, her opinion is not probative.  

In reaching its conclusion that the claimed disability was not incurred in service, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable in the instant appeal.  As such, the appeal is denied.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disorder is denied.




________________________                              __________________________
           K. OSBORNE		           STEVEN D. REISS
      Veterans Law Judge					Veterans Law Judge
 Board of Veterans' Appeals			    Board of Veterans' Appeals




_____________________________
MICHAEL E. KILCOYNE
Veterans Law Judge
Board of Veterans' Appeals
				







Department of Veterans Affairs


